AFTER full argument by Wilson, Ross and Lewis, counsel for Joshua Molder and John Taylor, indicted for treason, and of the Attorney General and Reed in behalf of this Commonwealth:
It is ruled
by the Court,
That every person accused, or indicted of High Treason, shall have a copy of the whole indictment (but not the names of the witnesses) a reasonable time, not less than one day before the trial; his attorney, counsel, or agent requiring the same, and paying reasonable fees therefor: And shall also be furnished with a copy of the pannel of the jurors who are to try him, duly returned by the Sheriff, and delivered to him, or his counsel, a reasonable time, not less than one day, before his trial.